DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rozmarynowski et al (US 2014/0246413).
With regards to claim 10, Rozmarynowski et al discloses a welding type power supply (welding power supply 20, Fig. 3) comprising: an outer housing (body 50, Fig. 2);
a wind tunnel (wind tunnel 70, Fig. 3), disposed within the outer housing (Fig. 3), having a first portion with an air flow direction in a first direction (denoted by arrow 74, Fig. 3), and a second portion with a second air flow direction, wherein the first air flow direction is not parallel to the second air flow direction (denoted by arrow 58, Fig. 3); and
electrical components disposed to receive power and provide a welding type output cooling, wherein the electrical components include a first group of components that require air flow for cooling(circuitry 30 is configured to produce power that is suitable for welding and would require cooling, paragraph0015, lines 12-16), and a second group of components (components in compartment 32, Fig. 4) wherein the first group of components are disposed at least partially in the wind tunnel (Fig. 4) and the second of components are not disposed in the wind tunnel (Fig. 4).
With regards to claim 12, Rozmarynowski et al discloses wherein the wind tunnel has a height in a second cross direction perpendicular to the first cross direction and perpendicular to the air flow direction (wind tunnel 70 has a height that is defined body 50, Fig. 3).
With regards to claim 13, Rozmarynowski et al discloses wherein the height is constant throughout the wind tunnel (wind tunnel 70 has a height that is defined body 50 which is a constant height, Fig. 3).
With regards to claim 14, Rozmarynowski et al discloses wherein a first cross sectional area of the wind tunnel at the first location is less than a second cross sectional area at the second location (cross sectional area of the air tunnel where circuitry 30 resides is smaller than the cross sectional area of the air tunnel where the fan 90 resides, Fig. 4).
With regards to claim 15, Rozmarynowski et al discloses wherein the wind tunnel includes a transition portion where the width of the wind tunnel in the first cross direction changes in the a transition portion is between section of the air tunnel where circuitry 30 which has a width and the section of the air tunnel where the fan 90 resides and has a width, Fig. 4).
With regards to claim 16, Rozmarynowski et al discloses further comprising a fan disposed at a first end of the wind tunnel (fan 90 is disposed in a first end of wind tunnel 70, Fig. 4).
With regards to claim 17, Rozmarynowski et al discloses wherein the fan is closer to the first location than the second location (fan 90 is closed to the first end, Fig. 4).
With regards to claim 18, Rozmarynowski et al discloses wherein at least some of the second group of components are cooled by natural convection (air 78 exits via exhaust 58, Fig. 3).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 is allowable because the prior art does not disclose or teach wherein the first group of components includes components that are attached to heat sink disposed in the first portion of the wind tunnel, and the first group of components further includes magnetic components disposed in the second portion of the wind tunnel. 

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant’s argument: Applicant argues that compartment 74 is not part of wind tunnel 70.
Examiner’s response: Reference number 74 in Rozmarynowski et al is defined as the flow of air through wind tunnel 70 (Fig. 3). The wind tunnel 70 has air that goes in the direction of 74 and direction of 58 (Fig. 3). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761